 1   THE AGUILERA LAW GROUP, APLC
 2   A. Eric Aguilera (SBN 192390)                                  JS-6
     Kimberly R. Arnal (SBN 200448)
 3   650 Town Center Drive, Suite 100
 4   Costa Mesa, California 92626
     T: 714.384.6600 / F: 714.384.6601
 5
     eaguilera@aguileragroup.com
 6   karnal@aguileragroup.com
 7   Attorneys for Plaintiffs Travelers Property Casualty Company of America and
     Fidelity and Guaranty Insurance Company
 8
 9                           UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11
12   TRAVELERS PROPERTY                              Case No. 5:18-cv-02213-MWF-SHK
13   CASUALTY COMPANY OF                             [Assigned to the Hon. Michael W.
     AMERICA, a Connecticut corporation;             Fitzgerald]
14   and FIDELITY AND GUARANTY
     INSURANCE COMPANY, an Iowa                      ORDER
15   corporation,
16                 Plaintiffs,                       Date Action Filed: October 18, 2018
                                                     Trial Date: March 24, 2020
17            v.
18   HOUSTON SPECIALTY
     INSURANCE COMPANY, a Texas
19   corporation; and DOES 1 through 100
     inclusive,
20
                   Defendants.
21
22         The Court, having read and considered the Stipulation re: Dismissal, orders as
23   follows: This action is dismissed with prejudice in its entirety, with each party to bear
24   its own costs.
25         IT IS SO ORDERED.
26   Dated: February 11, 2020         __                                        __________
27                                    THE HONORABLE MICHAEL W. FITZGERALD
28                                    JUDGE OF THE UNITED STATES DISTRICT COURT

                                                 1
                                                                                             ORDER
                                                                     CASE NO. 5:18-cv-02213-MWF-SHK
